DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/8/15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “obtain an order; analyze the obtained order to identify a plurality of order attributes; obtain sensor data corresponding to at least one identified order attribute in the plurality of order attributes; determine an initial value for each order attribute in the plurality of order attributes based at least in part on the obtained sensor data and at least in part on telemetry data; calculate an initial order-score for the obtained order based on the determined initial values for each order attribute in the plurality of order attributes; generate at least one order attribute variable for the obtained order; calculate an updated value for the at least one order attribute variable; calculate an 
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity and mental processes. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and for processes to be done in the human mind. 
This judicial exception is not integrated into a practical application. In particular, the claim recites at least one processor, a memory, an order management component and an order score component (claim 1), at least one processor, order management component and order score component (claim 8), one or more storage media, at least one processor, order score component and order management component (claim 15). Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer 
Dependent claims 2-7, 9-14, are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 8-9, 12, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk (US 2019/0266557) in view of Muetzel (US 2015/0046362). 
As per claim 1/8/15, Berk discloses a system/method/one or more computer storage media having computer executable instructions stored thereon for generating delivery predictions for virtual orders, the system comprising: 
at least one processor (paragraph 6); 
a memory communicatively coupled to the at least one processor and storing instructions that are operative when executed by the at least one processor (paragraph 5-6); and
 an order-score component stored on the memory and implemented by the at least one processor to (paragraph 5-8, 64): 
obtain an order from an order management component (paragraph 50-51, 72, 87, an order from a customer is received); 
analyze the obtained order to identify a plurality of order attributes (paragraph 72, 92, parameters for the order are obtained); 
obtain sensor data corresponding to at least one identified order attribute in the plurality of order attributes (paragraph 72, 92, sensor data such as weather and traffic data is received); 
determine an initial value for each order attribute in the plurality of order attributes based at least in part on the obtained sensor data (paragraph 37, 40, 64, 71, 92-101, the weighted initial values for each parameter is calculated in order to determine the ETA for the order); 
calculate an initial order-score for the obtained order based on the determined initial values for each order attribute in the plurality of order attributes (paragraph 88, 92-101, an estimated time of arrival is calculated using the initial parameters. Examiner interprets ETA as a score); 
generate at least one order attribute variable for the obtained order (paragraph 73, 95-96, 109-111, an updated event is created for the order when it is received. An updated event could be anything from change of order to change in weather or traffic, etc…); 
calculate an updated value for the at least one order attribute variable (paragraph 37, 40, 92-96, an updated event contains an updated value to indicate the updated event such as the condition of traffic, weather, etc…) ;  -49-4638US01 
calculate an alternative order-score for the obtained order based on the determined initial values for each order attribute in the plurality of order attributes and the calculated updated value for the generated at least one order attribute variable (paragraph 37, 40, 64, 71, the system calculates the ETA using weighted factors. When an updated event is received 
output the initial order-score and the alternative order-score for the obtained order (paragraph 64-65, 71, the calculates and stores the ETA calculated), 
However, Berk does not disclose but Muetzel discloses determine an initial value for each order attribute in the plurality of order attributes based at least in part on telemetry data (paragraph 34, the system determines the initial value of each parameters used  such as telemetry data to calculate an ETA); output an indication of the at least one order attribute variable associated with the alternative order-score, to the order management component (paragraph 2, 14, 20, the system displays the delay condition to the service provider).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Muetzel in the teaching of Berk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2/9/16, Berk discloses wherein the order-score component is further implemented by the at least one processor to: iteratively compute a plurality of order attribute variables for the plurality of order attributes to generate the at least one order attribute variable, the generated at least one order attribute variable determined to increase the alternative order-score relative to the initial order-score (paragraph 37, 40, 64, 71, the 
As per claim 5/12/19, Berk discloses wherein the plurality of order attributes includes at least one of a postal code of a delivery address, a weight of at least one item of the order, a height of at least one item of the order, a length of at least one item of the order, a width of at least one item of the order, a quantity of items associated with the order (paragraph 92), an associated distribution center value for the order, an associated fulfillment center value for the order, a time in transit value for the order, a customer type, a delivery address type, a date of order placement for the order, a time of order placement for the order, an expected shipping date for the order, or a carrier selection associated with the order.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk (US 2019/0266557) in view of Muetzel (US 2015/0046362), as disclosed in the rejection of claim 1, in further view of Waliany (US  2019/0385121).
As per claim 3/10/17, Berk in view of Muetzel high suggest but do not explicitly disclose but Waliany discloses wherein the order-score component iteratively computes the plurality of order attribute variables based at least in part on historical data associated with past orders (paragraph 29, past order data is used to calculate the parameters used to calculate the ETA).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Waliany in the teaching of Berk in view of Muetzel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
As per claim 4/11/18, Berk in view of Muetzel high suggest but do not explicitly disclose but Waliany discloses wherein the order-score component iteratively computes the plurality of order attribute variables based at least in part on telemetry data associated with past alternative order-scores and generated order attribute variables (paragraph 29, past order data is used such as GPS location data in order to determine a new ETA for an order)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Waliany in the teaching of Berk in view of Muetzel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Novelty and Nonobviousness 
No prior art has been applied to claims 6/13/20 and 7/14 because Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of the claims. Furthermore, in regards to claims 7/14, the claims disclose “wherein the initial order score and the alternative order score are individual predictions of whether the order will be delivered on time” but the prior art used Berk and Muetzel disclose the initial order score and the alternative order scores as the estimated delivery time and updated estimated delivery time the order will be delivered on. Examiner would not have a reason to combine a reference disclosing the teachings of claims 7/14 with Berk and Muetzel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628